Motion for injunction pending appeal granted upon condition that within five days from service of a copy of the order herein defendants file an undertaking, with corporate surety, to secure the payment of costs and allowances and also of the amount found to be due on the accounting; the amount and the form of the undertaking to be determined on the settlement of the order. In the event of non-compliance with this condition, the motion is denied, with ten dollars costs. Present — Lazansky, P. J., Rich, Young, Scudder and Tompkins, JJ. Settle order on notice.